DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 and 29-31 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 and 29-31 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Parisi (Reg. 53,435) on 5/7/2021.

The application has been amended as follows: any language added shall be underlined while any language removed shall be 
Claims 32 and 37 are hereby cancelled.
the rheological state including a combination of flow rate and material phases of the pressurized fluid, and the method comprising:
selecting  the pressurized fluid and a desired output rheological state of the pressurized fluid as the pressurized fluid leaves the exit tube, wherein the pressurized fluid input rheological state is different than the output rheological state of the pressurized fluid as the fluid leaves the exit tube;
determining a fluid pressure of the input rheological state of the pressurized fluid;
selecting a porous element based upon the desired output rheological state of the fluid, the porous element in fluid communication with the pressurized fluid in its input rheological state and including:
a) a material type;
b) a pore size;
c) a porosity; 
d) a diameter; and 
e) a length
dividing, with the porous element, the pressurized fluid into a plurality of flow paths when the pressurized fluid flows through the porous element;
controlling the flow of the pressurized fluid with the plurality of flow paths to produce a desired mass flow rate of the pressurized fluid; 
selecting the exit tube based upon the desired output rheological state of the fluid, the exit tube in fluid communication with the pressurized fluid from the porous element and including: 
f) a material type;
g) an inner diameter;
h) an outer diameter; and
i) a length; and
refocusing, with the exit tube, the pressurized fluid from the plurality of flow paths;
selecting at least one of an alternative porous element and an alternative exit tube having at least one different parameter selected from the group of parameters a) through i) above to achieve and maintain the desired output rheological state of the pressurized fluid leaving the exit tube when the output rheological state does not match the desired output rheological state; and
dispensing the pressurized fluid in the desired output rheological state based on the interaction of the elements a) through i) above.

	33. A method of claim 15 further comprising:
	adjusting at least one parameter selected from the group of parameters a) through e) characterizing the porous member to reduce the pressure and/or flow rate of the pressurized fluid leaving the exit tube.

	34. A method of claim 15 further comprising:
	adjusting at least one parameter selected from the group of parameters a) through e) characterizing the porous member to increase the pressure and/or flow rate of the pressurized fluid leaving the exit tube.

	35. A method of claim 15 further comprising:
	adjusting at least one parameter from the group of parameters f) through i) characterizing the exit tube to reduce the pressure and/or flow rate of the pressurized fluid leaving the exit tube.

	36. A method of claim 15 further comprising:
	adjusting at least one parameter from the group of parameters f) through i) characterizing the exit tube to increase the pressure and/or flow rate of the pressurized fluid leaving the exit tube.

Allowable Subject Matter
Claims 15-28 and 33-36 are allowed.
the prior art such as Niedbala et al., US Pat No 8,647,337 B2, Burger et al., US Pat No 8,409,185 B2, and Cluzeau et al., US Pat No 6,960,202 B2, all show structural aspects of the claimed invention such as a pressurized fluid input, a porous element and an exit tube and while the references may demonstrate an input rheological state and an output rheological state there does not appear to be a differentiation between them. Further, none of the references appear to discuss selecting any components or any alternative components to in order to achieve and maintain a desired output rheological state as defined. Further, the Wilt et al., US Pat No 7,217,442 B2, reference discusses selecting pressurized fluids on the basis of a desired output rheological state but Wilt et al. does not include a porous element and does not discuss selecting either a porous element or an exit tube or an alternative for those features in order to achieve and maintain a desired rheological output state. Thus, the prior art alone or in combination does not appear to teach selecting a porous element, selecting an exit tube or selecting an alternative porous element or alternative exit tube in order to achieve and maintain a desired output rheological state that is different from an input rheological state of a pressurized fluid where the rheological state includes a combination of flow rate and material phases in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752